IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-1510-12


RONNIE CHARLES BAYLOR, JR., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
HUNT COUNTY



	Per curiam. KEASLER and HERVEY, JJ., dissent.


ORDER
	The petition for discretionary review violates Rules of Appellate Procedure 9.3(b),
68.4(i), and 9.4(i)(2)(D) because the original petition is not accompanied by 11 copies,  it
does not contain a copy of the opinion of the Court of Appeals, and the petition exceeds
15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.

 
Filed: March 6, 2013
Do Not Publish